PER CURIAM:
Dwight C. Brown appeals the district court’s order dismissing his action alleging employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Brown v. Triton Security, No. CA-04-1544-1 (E.D. Va. filed Oct. 19, 2005 & entered Oct. 21, 2005). We grant Appellees’ motion to strike Brown’s reply brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED